ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing en banc, following affirmance of conviction, D.C.App., 333 A.2d 385, and it appearing that no judge of this Court has called for a vote thereon, it is
Ordered that appellant’s petition is denied.
Statement of Chief Judge REILLY and Associate Judges NEBEKER and YEAG-LEY.
In the Petition for Rehearing En Banc (p. 3), counsel accuses a police officer of perjury and a member of the bar of deceit. While the new Code of Professional Responsibility has not maintained the traditional notions of professional courtesy and forbearance, it surely cannot be read to condone scurrilous pleading. Such language is unbecoming and hardly necessary to a lawyer’s obligation “zealously” to represent his client. See Disciplinary Rule 7-101.